  Case 2:14-cr-00284-JTM-KWR Document 562 Filed 08/01/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

DARREN SHARPER                                  *     CIVIL ACTION
                                                *
VERSUS                                          *     CASE NO.: 14-284
                                                *
UNITED STATES OF AMERICA                        *     SECTION: “H”

                                                *     JUDGE: TRICHE MILAZZO
FILED: __________________________                     ______________________________
                                                      DEPUTY CLERK


               REQUEST FOR CERTIFICATE OF APPEALABILITY

        NOW INTO COURT, through undersigned counsel, comes Petitioner Darren

Sharper, who respectfully requests that this Court issue a Certificate of Appealability on

the following grounds:

        I.   Whether the District Court erred in finding that Petitioner was not denied his

right to effective assistance of counsel as provided by the Sixth and Fourteenth

Amendments of the United States Constitution when trial counsel failed to ensure that his

guilty plea was knowingly and validly made, by failing to adequately counsel him on his

plea agreement, failing to preserve his rights for direct appeal, and failing to object to the

trial court’s participation in plea negotiations.

        Respectfully submitted this 1st day of August, 2019.

                                        RICHTHOFEN & ASSOCIATES, LLC
                                         /s/ Richard J. Richthofen, Jr. (LA Bar 29663)
                                        Richard J. Richthofen, Jr. (LEAD COUNSEL)
                                        3900 Canal Street
                                        New Orleans, LA 70119
                                        Office: (504) 899-7949
                                        Facsimile: (504) 899-2518
                                        Email: rick@rjrlawfirm.com
  Case 2:14-cr-00284-JTM-KWR Document 562 Filed 08/01/19 Page 2 of 2



                                     LAW OFFICE OF AUTUMN TOWN, LLC
                                     Autumn Town, LA Bar 28787
                                     700 Camp Street
                                     New Orleans, LA 70130
                                     Office: (504) 507-0832
                                     Facsimile: (504) 324-0216
                                     Email: autumn@town-law.com


                            CERTIFICATE OF SERVICE

       I do hereby verify that the allegations contained in the foregoing Request for

Certificate of Appealability are true and correct to the best of my knowledge and further

certify that a copy of this application has been served upon opposing counsel, the United

States Attorney’s Office, 650 Poydras Street, Suite 1600, New Orleans, Louisiana 70130,

(504) 680-3000, this 1st day of August, 2019via ECF filing.

                                     /s/ Richard J. Richthofen, Jr.
                                     RICHARD RICHTHOFEN
